         Case
          Case5:18-cr-00258-EJD
                3:08-cr-00160-SI Document 157
                                          882-5Filed
                                                 Filed
                                                     09/18/08
                                                       07/30/21Page
                                                                Page1 of
                                                                      1 of
                                                                         99



 1   Jeffrey L. Bornstein (State Bar No. 99358)
     Luke G. Anderson (State Bar No. 210699)
 2   K&L Gates LLP
     55 Second Street, 17th Floor
 3   San Francisco, CA 94105
     Telephone: (415) 882-8200
 4   Facsimile: (415) 882-8220
 5   Barry M. Hartman, Admitted Pro Hac Vice (DC Bar No. 291617)
     Christopher R. Tate, Admitted Pro Hac Vice (PA Bar No. 205510)
 6   K&L Gates LLP
     1601 K Street, N.W.
 7   Washington, D.C. 20006
     Telephone: (202) 778-9000
 8   Facsimile: (202) 778-9100
 9   Attorneys for Defendant
     JOHN J. COTA
10

11                               UNITED STATES DISTRICT COURT
12                             NORTHERN DISTRICT OF CALIFORNIA
13                                   SAN FRANCISCO DIVISION
14   UNITED STATES OF AMERICA,                             Case No. CR 08-0160 SI
15                                      Plaintiff,
                                                           DEFENDANT JOHN J. COTA’S REPLY
16          v.                                             TO OPPOSITION TO MOTION TO
                                                           SEVER CHARGES AGAINST FLEET
17   JOHN J. COTA,                                         MANAGEMENT, LTD.

18                                    Defendant.           Hearing Date:    September 22, 2008
                                                           Time:            10:00 a.m.
19                                                         Judge:           Honorable Susan Illston
20
                                                           Speedy Trial Act: Excludable time through
21                                                         Deposition; 18U.S.C. § 3161 (h)(1)(F)

22

23          Defendant John J. Cota (“Captain Cota”), by and through his undersigned counsel,
24   hereby files this Reply to the United States’ Opposition (“Opposition”) to Captain Cota’s Motion
25   to Sever Charges Against Fleet Management, Ltd. (“Motion”).
26

27

28                                                                                     EXHIBIT 5
                                                      1.
      DEFENDANT JOHN J. COTA’S REPLY TO OPPOSITION TO MOTION TO SEVER CHARGES
      AGAINST FLEET MANAGEMENT, LTD.—CR 08-0160 SI
            Case
             Case5:18-cr-00258-EJD
                   3:08-cr-00160-SI Document 157
                                             882-5Filed
                                                    Filed
                                                        09/18/08
                                                          07/30/21Page
                                                                   Page2 of
                                                                         2 of
                                                                            99



 1   I.       THE MOTION IS NOT PREMATURE.
 2            The government contends that the Motion is premature because the anticipated defenses
 3   of Fleet Management, Ltd. (“Fleet”) amount to “conjecture,” and that expectation of both
 4   Captain Cota’s and Fleet’s defenses will be speculative until the defendants “have revealed their
 5   defense at trial.” Opposition at 2. The government cites no case law to support its position. In
 6   fact, many of the cases the government cites in its Opposition arose out of pretrial motions to
 7   sever. See, e.g., United States v. Throckmorton, 87 F.3d 1069, 1071 (9th Cir. 1996) (“Prior to
 8   their joint trial, [defendant] moved to sever his trial from [codefendant]…”) (emphasis added);
 9   United States v. Sherlock, 962 F.2d 1349, 1353 (9th Cir. 1992) (“[Defendant] also moved to
10   sever the trials on grounds that the likely admission of a statement…would violate his Fifth and
11   Sixth Amendment rights. The court denied those motions, which were renewed at trial”)
12   (emphasis added); United States v. Hanley, 190 F.3d 1017, 1027 (9th Cir. 1998) (“Before trial,
13   [defendant] moved for severance….”) (emphasis added). Thus, this Motion is timely.
14   Moreover, Fleet has clearly delineated its defense in the status conference statement it filed
15   before the court. See Motion at 5 (discussing Fleet’s Status Conference Statement). This Court
16   should not waste valuable judicial resources preparing for a joint trial, only to order severance
17   after Fleet introduces an antagonistic defense in open court, when all parties are on notice that
18   Fleet intends to do so.
19   II.      FLEET’S DEFENSE IS ANTAGONISTIC TO CAPTAIN COTA.
20            The government’s argument that Fleet and Captain Cota do not have antagonistic
21   defenses rests on an incomplete and erroneous construction of Fleet’s anticipated defense. Fleet
22   does not simply intend to argue, as the government suggests, that Captain Cota’s alleged
23   negligence proves that Fleet was not negligent. Opposition at 6. Rather, as stated in its Status
24   Conference Statement, Fleet intends to argue that Captain Cota’s alleged negligence was so
25   pervasive, undetectable, and thorough that the actions of the crew were reasonable under the
26   circumstances, and therefore Fleet did not breach its duty of reasonable care. See Motion at 8,
27   Fleet’s Status Conference Statement at 2-5. Whether this argument is specious is immaterial to
28
                                                        2.
          DEFENDANT JOHN J. COTA’S REPLY TO OPPOSITION TO MOTION TO SEVER CHARGES
          AGAINST FLEET MANAGEMENT, LTD.—CR 08-0160 SI
         Case
          Case5:18-cr-00258-EJD
                3:08-cr-00160-SI Document 157
                                          882-5Filed
                                                 Filed
                                                     09/18/08
                                                       07/30/21Page
                                                                Page3 of
                                                                      3 of
                                                                         99



 1   the standard for severing defendants: whether the defense requires the guilt of a codefendant
 2   before it could exonerate the proponent of the defense. Here, Fleet seeks to prove that Captain
 3   Cota acted in a manner that was so negligent but was otherwise undetectable as to render the
 4   crew’s behavior reasonable and non-negligent. If the jury accepts that Captain Cota’s negligence
 5   rendered the crew’s actions non-negligent, the jury will be forced to find Captain Cota guilty of
 6   negligence. For the jury to find “neither party” negligent, considering Fleet’s defense, as the
 7   government suggests could happen, would require serious mental gymnastics, if not the
 8   suspension of logic and common sense. See United States v. Tootick, 952 F.2d 1078, 1082 (9th
 9   Cir. 1991) (“Prejudice will exist if the jury is unable to assess the guilt or innocence of each
10   defendant on an individual and independent basis.”).
11          Further, Fleet’s anticipated defense requires severance because it places Captain Cota in
12   the position of facing “a second prosecutor.” Tootick, 952 F.2d. at 1082. This allows the
13   government to present “the only unified and consistent presentation” of the case. Id. It also has
14   the “subtle effect” whereby “[a]ll evidence having the effect of exonerating one defendant
15   explicitly indicts the other.” Id. at 1082-83. Finally, it allows the government to rely “upon the
16   mutually exclusive nature of the codefendants’ defenses in an effort to nail down their mutual
17   guilt.” Id. at 1085. The prosecution’s case against Captain Cota would be unfairly bolstered by
18   Fleet’s allegations, potentially allowing the government to secure a conviction in the absence of
19   evidence that proves its case beyond a reasonable doubt. Such a toxic combination of adverse
20   inferences would violate Captain Cota’s right to a fair trial, and should not be allowed.
21          The government argues that the cases cited in the Motion are unpersuasive because the
22   appellate court reversed the conviction based on the arguments actually presented at trial, as
23   opposed to the nature of the defenses themselves. See Opposition at 8-10 (discussing Tootick
24   and United States v. Mayfield, 189 F.3d 895 (9th Cir. 1999)). This is a curious contention;
25   neither of those cases held that the trial court must wait until defense counsel actually unleashes
26   its outlandish theories on an empaneled jury before ruling for severance. The only reason the
27   prejudicial statements by codefendants’ counsel existed at all in those cases was that the defenses
28
                                                        3.
      DEFENDANT JOHN J. COTA’S REPLY TO OPPOSITION TO MOTION TO SEVER CHARGES
      AGAINST FLEET MANAGEMENT, LTD.—CR 08-0160 SI
            Case
             Case5:18-cr-00258-EJD
                   3:08-cr-00160-SI Document 157
                                             882-5Filed
                                                    Filed
                                                        09/18/08
                                                          07/30/21Page
                                                                   Page4 of
                                                                         4 of
                                                                            99



 1   were antagonistic. While it is true that the Ninth Circuit in both cases criticized the trial judge
 2   for failing to adequately instruct the jury when counsel made prejudicial and antagonistic
 3   arguments, see Tootick, 952 F.2d at 1083; Mayfield, 189 F.3d at 906, the Ninth Circuit also noted
 4   that the antagonism requiring severance was inherent in the nature of “[e]ach defense theory.”
 5   Tootick, 952 F.2d at 1081 (emphasis added). Therefore, as stated above, the Motion is ripe for
 6   decision based upon what Fleet has already said regarding its defense; this Court is not obligated
 7   to withhold judgment on the antagonistic and mutually exclusive nature of Fleet’s defense until it
 8   actually presents that defense at trial.
 9   III.     A JOINT TRIAL WOULD LEAD TO THE INTRODUCTION OF PREJUDICIAL
              AND IRRELEVANT INFORMATION.
10

11            The government’s argument that all evidence admissible in a joint trial would be

12   admissible in separate trials is similarly unpersuasive and ignores the basic thrust of Captain

13   Cota’s argument on this point. The government contends that the Court has yet to rule on the

14   reliability, admissibility, or relevance of any medical information about Captain Cota that Fleet

15   might seek to introduce at trial. Opposition at 7. This Court has severed the medical issues

16   relating to the false statement counts from the negligence and status liability issues involved in

17   the Clean Water Act and Migratory Bird Treaty Act Claims. Nevertheless, Fleet contends that

18   the government was negligent in reviewing Captain Cota’s license given the medicine and

19   medical conditions he disclosed in January 2007 to Dr. Calza and the Coast Guard.1 Motion at 9.

20   Fleet intends to argue that the Coast Guard and California Board of Pilot Commissioners were

21   negligent in licensing Captain Cota in the first place, that the crew did not know that Captain

22   Cota had serious medical conditions or had been prescribed various medications, and that the

23

24   1
       Indeed, Captain Cota objects to the introduction of medical information at trial, as well as other
     evidence that is irrelevant, prejudicial, or otherwise inadmissible. As stated in the Motion, much
25   of Fleet’s anticipated defense is wholly without merit, and attempts to reframe the propriety of
     Captain Cota’s actions by making scurrilous accusations about his character. See Motion at 8-9
26   (noting numerous factual inaccuracies in Fleet’s Status Conference Statement). Nevertheless,
     the fact that these arguments are baseless, rather than weakening the argument for severance (as
27   the government suggests), actually strengthens the argument for severance, as Captain Cota is
     not only forced to face two prosecutors, but a prosecutor in Fleet that appears wholly
28   unrestrained by both facts and decorum.
                                                         4.
         DEFENDANT JOHN J. COTA’S REPLY TO OPPOSITION TO MOTION TO SEVER CHARGES
         AGAINST FLEET MANAGEMENT, LTD.—CR 08-0160 SI
         Case
          Case5:18-cr-00258-EJD
                3:08-cr-00160-SI Document 157
                                          882-5Filed
                                                 Filed
                                                     09/18/08
                                                       07/30/21Page
                                                                Page5 of
                                                                      5 of
                                                                         99



 1   crew therefore could not know that Captain Cota was acting “negligently.” Thus, Fleet argues
 2   that these “facts” render the actions of the crew reasonable under the circumstances. Fleet’s
 3   Status Conference Statement at 8. Certainly, the licensure of Captain Cota, particularly as it
 4   pertains to the review of his physical health, would require the introduction of his Form 719-K as
 5   produced to the Coast Guard. See Fleet’s Status Conference Statement at 4 (referring to Captain
 6   Cota’s “disclosures” to the Coast Guard in January 2007). This Court has already ruled that the
 7   allegations of false statements on Captain Cota’s Coast Guard medical forms are entirely
 8   immaterial and irrelevant to the allegations of negligence aboard the COSCO BUSAN. See
 9   United States v. Cota, No. 08-CR-0160, slip op. at 2 (N.D. Cal. filed July 21, 2008). It has not
10   ruled, however, whether Fleet can argue that the medical forms (and the information disclosed on
11   them) are relevant to show that the Coast Guard was negligent in renewing Captain Cota’s
12   license based on the disclosures he did make. In this regard, even the government acknowledges
13   that there is no linkage explicitly or implicitly in the indictment or in the evidence that the
14   accident was caused in any way by the medication used by Captain Cota or his underlying
15   medical conditions. The same cannot be said about the evidence Fleet has said it wants to
16   introduce, namely that (1) Captain Cota was a danger to himself and others based on the
17   medication he was prescribed; (2) the Coast Guard is at fault for this accident because it
18   permitted him to be a pilot; and (3) even if the crew made mistakes, they were not negligent
19   because they had no way of knowing that the pilot assigned to the ship was medically unfit to act
20   in an appropriate manner. Thus Captain Cota faces a second prosecution whose allegations go
21   well beyond any claim the government could make in good faith in presenting the government’s
22   own case. In this regard, if the government introduced such evidence, and it was so prejudicial
23   as to warrant a mistrial, then jeopardy would have attached and Captain Cota would likely not
24   face retrial. See Oregon v. Kennedy, 456 U.S. 667 (1982) (jeopardy has attached in “cases in
25   which the conduct giving rise to the successful motion for a mistrial was intended to provoke the
26   defendant into moving for a mistrial”). If, however, Fleet introduced such prejudicial evidence,
27

28
                                                         5.
      DEFENDANT JOHN J. COTA’S REPLY TO OPPOSITION TO MOTION TO SEVER CHARGES
      AGAINST FLEET MANAGEMENT, LTD.—CR 08-0160 SI
           Case
            Case5:18-cr-00258-EJD
                  3:08-cr-00160-SI Document 157
                                            882-5Filed
                                                   Filed
                                                       09/18/08
                                                         07/30/21Page
                                                                  Page6 of
                                                                        6 of
                                                                           99



 1   and a mistrial was ordered, jeopardy may not attach. Id. Therefore, Fleet has less of an incentive
 2   than the government to abide by the court’s rulings on admissibility of this evidence.
 3   IV.     LIMITING JURY INSTRUCTIONS WOULD BE INSUFFICIENT TO CURE
             THE PREJUDICE POSED BY THE ANTAGONISTIC DEFENSES IN THIS
 4           CASE.
 5           The government also argues that jury instructions would prevent mutually inconsistent
 6   defenses from prejudicing Captain Cota. This argument is unpersuasive. Fleet’s anticipated
 7   defense has the insidious effect of planting in the jury’s mind images of Captain Cota’s health
 8   history that, while totally irrelevant to his performance as a pilot, portray him in an unfavorable
 9   light that could lead to rampant speculation by the jury. While it is generally presumed “that
10   juries will listen to and follow the trial judge’s instructions,” Tootick, 952 F.2d at 1085, there are
11   some facts that are so salacious no reasonable juror would be able to ignore them when
12   deliberating. If Fleet is permitted to air details of Captain Cota’s medical history that are
13   irrelevant to his conduct on 7 November, no amount of instructions will erase those images.
14   Further, the dispute between Fleet and Captain Cota about the conduct of others onboard the
15   COSCO BUSAN that day will make it impossible for the jury to be fair to both defendants.
16   “Under these circumstances, a set of lengthy and accurate instructions delivered at the end of the
17   trial are received by a jury that has already been numbed by the conflicting defenses and is ready
18   to believe nobody.” Id. at 1085-86.
19   V.      JUDICIAL ECONOMY WOULD NOT BE SERVED BY DENYING THE
             MOTION.
20

21           The government is incorrect in arguing that judicial economy is served by a joint trial in

22   this case. First of all, Fleet’s proposed defense would take a joint trial on an arduous tangent,

23   wasting valuable judicial resources not only in accommodating the presentation of the defense,

24   but policing it for violations of Captain Cota’s right to a fair trial. By ordering separate trials,

25   this Court would not have to be concerned with policing the acts of a “second prosecutor” every

26   time Fleet examined a witness or made statements to the jury. As Justice Stevens noted in

27   Zafiro, “[t]here will…almost certainly be multidefendant cases in which a series of separate trials

28
                                                          6.
       DEFENDANT JOHN J. COTA’S REPLY TO OPPOSITION TO MOTION TO SEVER CHARGES
       AGAINST FLEET MANAGEMENT, LTD.—CR 08-0160 SI
           Case
            Case5:18-cr-00258-EJD
                  3:08-cr-00160-SI Document 157
                                            882-5Filed
                                                   Filed
                                                       09/18/08
                                                         07/30/21Page
                                                                  Page7 of
                                                                        7 of
                                                                           99



 1   would be not only more reliable, but also more efficient and manageable….” Zafiro v. United
 2   States, 506 U.S. 534, 545 (1993) (Stevens, J., concurring). The government’s bright-line
 3   suggestion that joint trials are always more efficient than separate trials simply does not hold
 4   water where, as here, the joint trial necessarily makes the presentation of each party’s case more
 5   complex and more prejudicial to the rights of the other defendant.
 6           The government also vastly underestimates the amount of evidence to be introduced
 7   against one defendant and not another in this case. For example, based on the current procedural
 8   posture, trial would proceed against Captain Cota on the Clean Water Act and Migratory Bird
 9   Treaty Act counts, and against Fleet on not only the Clean Water Act and Migratory Bird Treaty
10   Act counts, but also the three counts of False Statement and three counts of Obstruction of
11   Justice pending against it. The government will need to produce evidence against Fleet on all six
12   of those charges, none of which will pertain to Captain Cota in the slightest. Further, as stated in
13   the Indictment, the government has at least three theories of negligence under the Clean Water
14   Act that do not pertain to Captain Cota and do not refer to him. See Indictment ¶ 9 A, K, L.
15   Finally, as stated above, the prejudicial nature of Fleet’s defense could very well result in a
16   mistrial should a joint trial occur; one can hardly conceive of a greater waste of judicial
17   resources, especially when such a situation would easily be avoided by ordering separate trials.
18   VI.     CONCLUSION.
19           Based on the foregoing, the Motion should be granted, and the Clean Water Act and
20   Migratory Bird Treaty Act charges pending against Captain Cota should be set for trial separate
21   from the corresponding trial against Fleet.
22                                                      Respectfully submitted,
23                                                      K& L GATES LLP
24

25 Dated: September 16, 2008                       By: /s/ Jeffrey L. Bornstein
                                                       Jeffrey L. Bornstein, Esq.
26                                                     Luke G. Anderson, Esq.
                                                       Barry M. Hartman, Esq., Admitted Pro Hac Vice
27                                                     Christopher R. Tate, Esq., Admitted Pro Hac Vice

28                                                      Attorneys for Defendant
                                                        JOHN
                                                         7.   J. COTA

      DEFENDANT JOHN J. COTA’S REPLY TO OPPOSITION TO MOTION TO SEVER CHARGES
      AGAINST FLEET MANAGEMENT, LTD.—CR 08-0160 SI
         Case
          Case5:18-cr-00258-EJD
                3:08-cr-00160-SI Document 157
                                          882-5Filed
                                                 Filed
                                                     09/18/08
                                                       07/30/21Page
                                                                Page8 of
                                                                      8 of
                                                                         99



 1                                        PROOF OF SERVICE
 2           I am employed in the County of San Francisco, State of California by a member of the
     Bar of this Court, at whose direction this service was made. I am over the age of 18 and not a
 3   party to the within action. My business address is 55 Second Street, Suite 1700, San Francisco,
 4   CA 94105. On September 18, 2008, I served the document(s) described as:
      DEFENDANT JOHN J. COTA’S REPLY TO OPPOSITION TO MOTION TO SEVER
 5    CHARGES AGAINST FLEET MANAGEMENT, LTD.
 6   on the parties to this action named on the attached service list by the method described below.
 7      (BY PERSONAL SERVICE) I caused a true and correct copy of said document(s) to be
        served by hand to the addressee(s) listed above, with the name and address of the person
 8      served shown on the envelope.
 9
       (BY OVERNIGHT DELIVERY) I enclosed a true and correct copy of said document(s) in an
10     envelope/package provided by an overnight delivery carrier addressed to the addressee(s)
       listed above, sealed it, and placed it for collection and overnight delivery following the
11     ordinary business practices of K&L Gates LLP. I am readily familiar with the firm’s practice
       of collecting and processing correspondence for overnight delivery. On the same day that
12     correspondence is placed for collection and overnight delivery, it is collected by an overnight
       delivery carrier. Delivery fees are pre-paid or provided for in accordance with the ordinary
13     business practices of K&L Gates LLP.
     X (BY ELECTRONIC TRANSMISSION) I transmitted a true and correct copy of said
14     document(s) by electronic mail to the offices of the addressee(s). I did not receive, within a
       reasonable time after the transmission, any message or other indication that the transmission
15     was unsuccessful.

16      (BY FACSIMILE) I transmitted a true and correct copy of said document(s) by facsimile to
        the offices of the addressee(s). Upon completion of the facsimile transmission, a transmission
17      report was issued showing the transmission was complete and without error.

18      (BY U.S. MAIL) I enclosed a true and correct copy of said document(s) in an envelope
        addressed to the addressee(s) listed above and placed it for collection and mailing following
19      the ordinary business practices of K&L Gates LLP. I am readily familiar with the firm’s
        practice of collecting and processing correspondence for mailing. On the same day that
20      correspondence is placed for collection and mailing, it is deposited in the ordinary course of
        business with the U.S. Postal Service with postage fully prepaid at San Francisco, California.
21
            Executed on September 18, 2008 at San Francisco, California.
22
            I declare under penalty of perjury that the foregoing is true and correct.
23
                                                                /s/ Maria Batres              _
24                                                    Maria Batres

25

26

27

28
                                                       8.
      DEFENDANT JOHN J. COTA’S REPLY TO OPPOSITION TO MOTION TO SEVER CHARGES
      AGAINST FLEET MANAGEMENT, LTD.—CR 08-0160 SI
         Case
          Case5:18-cr-00258-EJD
                3:08-cr-00160-SI Document 157
                                          882-5Filed
                                                 Filed
                                                     09/18/08
                                                       07/30/21Page
                                                                Page9 of
                                                                      9 of
                                                                         99



 1                                      SERVICE LIST
 2   Stacey Geis, Esq.                        Richard Udell, Esq.
     Jonathan D. Schmidt, Esq.                U.S. Department of Justice, Environment
 3   Assistant United States Attorney         Crimes Section
 4   U.S. Attorney's Office                   PO Box 23985
     450 Golden Gate, 11th Floor              Washington, DC 20026
 5   San Francisco, CA 94102                  Fax: (202) 305-0396
     Fax: (415) 436-7234
 6
     Marc Richard Greenberg, Esq.
 7   Joseph A. Walsh, Esq.
 8   John Cox, Esq.
     Keesal, Young & Logan
 9   400 Oceangate
     P.O. Box 1730
10   Long Beach, CA 90801-1730
     Fax: 562-436-7416
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              9.
      DEFENDANT JOHN J. COTA’S REPLY TO OPPOSITION TO MOTION TO SEVER CHARGES
      AGAINST FLEET MANAGEMENT, LTD.—CR 08-0160 SI
